JANVIER, J.
(dissenting). In my opinion the facts shown on the document entitled “Claimant’s Statement” entirely defeat “Claimant’s’’ suit.
The document is physically in the record and is marked “P-1” and, as I recall, plaintiff’s counsel in oral argument finally admitted that he “must have” produced and offered the document, though he stated that he had no recollection of. having done so.
It is very evident that defendant’s counsel relied for his defense entirely on this document because he did not even place in evidence any proof of his own, though it is evident from the names of the witnesses summoned and from the character of documents called for in the subpoana duces tecum that there was available considerable proof.
If there is any dispute as to whether a document is offered in evidence, and if one of the parties relied on that document (particularly where it is conceded that it was produced by the adversary), then justice requires that the matter be remanded for ascertainment of the truth as to how the document found its place in the record.
I do not believe that the authorities cited by my associates to the effect that we may not consider documents, unless offered in evidence are in any way applicable here, because here there is a dispute as to whether the document is in evidence and the facts indicate that it was probably offered by the party who now seeks to have it excluded from consideration. The question is not what shall be done with documents not offered but what shall be done with documents present. where there is a dispute as to who offered them. I believe the matter should be remanded for ascertainment of the truth.
Nor do I agree with my associates that the document would have no probative value, even if properly in the record.
It should be borne in mind that the document, according to defendant’s counsel and according to my recollection as to v.-hat was said orally by plaintiff’s counsel, was produced and filed by plaintiff, and" that, therefore, any errors or uncertainties therein should be construed and interpreted against plaintiff.
There is. one error easily explainable and there are two possible uncertainties which, if interpreted against plaintiff, would defeat her suit.
The error lies in the fact that the name of the deceased is given in th'e blank provided for the signature of the claimant. Claimant is an ignorant negress and apparently through this ignorance caused de*100ceased’s name to be signed as claimant instead of her own. But can she take advantage now of her own error in this regard and now be heard to say that because she caused a wrong name to be signed the document in all other respects cannot Be used against her? I think not.
The uncertainties result from the following answers contained in the said statement:
“Q. On what date did deceased first consult any physician for lasij illness?
“A. 1 year.
“Q. Cause of death? Give full particulars.
“A. Acute pulmonary.”
The first answer, to-wit, “1 year,” in my opinion shows that the deceased contracted the disease from which she died one year before her death. The answer “acute pulmonary” means to the ordinary layman “tuberculosis” and thus an interpretation of these two answers made by claimant herself shows that the deceased died from tuberculosis contracted one year prior to death and thus within the period during which the policy provides for only one-half payment. . But, if these statements are ambiguous, they were made by plaintiff and should be interpreted against her.
One fact stands out clearly, and that is that the truth is that, if the policy provision be legally enforceable, then the death occurred from a cause and within the time which would make only one-half of the policy due, and since the uncertainties, if there are any,' result from the action of claimant herself, the matter should be remanded for ascertainment of the true facts, and defendant should not be condemned because it relies on a statement prepared and filed by plaintiff.
I respectfully dissent.